Examiner’s Statement of Reasons for Allowance
Allowance (11/3/20)

The present application is being examined under the post-AIA  first to invent provisions. 

Examiner has carefully reviewed the response to the previous Office Action for the above patent application and prepared the following Office Action.

The following is an Examiner's statement of reasons for allowance: 
The primary reason for the allowance is that it has not been shown or reasonably suggested by the prior art of record to have first and second support members, the first support member being configured to connect the left front side member and the left front center member and the second support member being configured to connect the right front side member and the right front center member and in combination with the other recited limitations in claims supported by this application, which are also not found in the prior art of record.

Direct all inquiry to Primary Examiner KIRAN B PATEL at kiran.patel@uspto.gov (571-272-6665, M-F 8-5). Contact SPE Glenn Dayoan at 571 272 6659 if attempt to reach the examiner are unsuccessful. The PTO Official fax number is 571-273-8300.

Information Retrieval (PAIR) system has status information for this application. Either Private PAIR or Public PAIR has status information for published applications.  Only Private PAIR has status information for unpublished applications.  Additional PAIR system information available at http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/Kiran B Patel/Primary Examiner, Art Unit 3612

Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Phone: 571-272-6665 
kiran.patel@uspto.gov